Case 3:20-cv-01585-AVC Document 1-1 Filed 10/21/20 Page 1 of 10




                        ExhibitA
Case Detail - NNH-CV20-6108042-S                                                           http://civilinquiry.jud.ct.gov/CaseDetail/PublicCaseDetail.aspx?Docke...
                            Case 3:20-cv-01585-AVC Document 1-1 Filed 10/21/20 Page 2 of 10




                                                NNH-                      DOWD, JOHN PIERRE v. NATIONAL RAILROAD PASSENGER CORPORATION
         Superior Court Case Look-up
                                              CV20-6108042-S              D/B/A AMTR
          Civil/Family
          Housing                             Prefix: NH2                 Case Type: T90   File Date: 09/28/2020  Return Date: 11/10/2020
          Small Claims                        Case Detail       Notices   History    Scheduled Court Dates               E-Services Login         Screen Section Help
         -
         Attorney/Firm Juris Number Look-up                                                                To receive an email when there is activity on this case, click here.
         -
         Case Look-up
          By Party Name
          By Docket Number
          By Attorney/Firm Juris Number        Information Updated as of: 10/21/2020
          By Property Address                                                                         Case Information
         -
         Short Calendar Look-up                                 Case Type:       T90 - Torts - All other
          By Court Location                                Court Location:       NEW HAVEN JD
          By Attorney/Firm Juris Number                           List Type:     No List Type
          Motion to Seal or Close                          Trial List Claim:
          Calendar Notices                                Last Action Date:      09/28/2020 (The "last action date" is the date the information was entered in the system)
         -
         Court Events Look-up
          By Date                                                                                 Disposition Information
          By Docket Number                                Disposition Date:
          By Attorney/Firm Juris Number                        Disposition:
         -
         Legal Notices                                 Judge or Magistrate:
         -
         Pending Foreclosure Sales
         -                                                                                   Party & Appearance Information
         Understanding                                                                                                                                         No
         Display of Case Information           Party                                                                                                           Fee Category
         -                                                                                                                                                    Party
         Contact Us
                                               P-01 JOHN PIERRE DOWD                                                                                                   Plaintiff
                                                     Attorney:   HOWARD KOHN SPRAGUE & FITZGERALD (028160) File Date: 09/28/2020
                                                               PO BOX 261798
                                                               HARTFORD, CT 061261798
                                               D-01 NATIONAL RAILROAD PASSENGER CORPORATION D/B/A AMTRAK                                                              Defendant
                                                    Non-Appearing

                         Comments              Viewing Documents on Civil, Housing and Small Claims Cases:

                                               If there is an     in front of the docket number at the top of this page, then the file is electronic (paperless).


                                                        Documents, court orders and judicial notices in electronic (paperless) civil, housing and small claims
                                                        cases with a return date on or after January 1, 2014 are available publicly over the internet.* For more
                                                        information on what you can view in all cases, view the Electronic Access to Court Documents Quick
                                                        Card.

                                                        For civil cases filed prior to 2014, court orders and judicial notices that are electronic are available
                                                        publicly over the internet. Orders can be viewed by selecting the link to the order from the list below.
                                                        Notices can be viewed by clicking the Notices tab above and selecting the link.*

                                                        Documents, court orders and judicial notices in an electronic (paperless) file can be viewed at any judicial
                                                        district courthouse during normal business hours.*

                                                        Pleadings or other documents that are not electronic (paperless) can be viewed only during normal
                                                        business hours at the Clerk’s Office in the Judicial District where the case is located.*

                                                        An Affidavit of Debt is not available publicly over the internet on small claims cases filed before October
                                                        16, 2017.*


                                               *Any documents protected by law Or by court order that are Not open to the public cannot be viewed by the
                                               public online And can only be viewed in person at the clerk’s office where the file is located by those authorized
                                               by law or court order to see them.

                                                                                     Motions / Pleadings / Documents / Case Status
                                               Entry                   Filed
                                                        File Date            Description                                                                              Arguable
                                               No                       By
                                                        09/28/2020        P SUMMONS

                                                        09/28/2020        P COMPLAINT

                                               100.30 09/28/2020          P RETURN OF SERVICE                                                                             No


                                                                                         Scheduled Court Dates as of 10/20/2020
                                               NNH-CV20-6108042-S - DOWD, JOHN PIERRE v. NATIONAL RAILROAD PASSENGER CORPORATION
                                                                                     D/B/A AMTR
                                                 #     Date               Time              Event Description                                               Status
                                                                                            No Events Scheduled




1 of 2                                                                                                                                                          10/21/2020, 12:20 PM
Case Detail - NNH-CV20-6108042-S                                                    http://civilinquiry.jud.ct.gov/CaseDetail/PublicCaseDetail.aspx?Docke...
                      Case 3:20-cv-01585-AVC Document 1-1 Filed 10/21/20 Page 3 of 10

                                   Judicial ADR events may be heard in a court that is different from the court where the case is filed. To
                                   check location information about an ADR event, select the Notices tab on the top of the case detail page.

                                   Matters that appear on the Short Calendar and Family Support Magistrate Calendar are shown as
                                   scheduled court events on this page. The date displayed on this page is the date of the calendar.

                                   All matters on a family support magistrate calendar are presumed ready to go forward.

                                   The status of a Short Calendar matter is not displayed because it is determined by markings made by the
                                   parties as required by the calendar notices and the civil standing orders. Markings made electronically can
                                   be viewed by those who have electronic access through the Markings History link on the Civil/Family Menu in
                                   E-Services. Markings made by telephone can only be obtained through the clerk’s office. If more than one
                                   motion is on a single short calendar, the calendar will be listed once on this page. You can see more
                                   information on matters appearing on Short Calendars and Family Support Magistrate Calendars by going to
                                   the Civil/Family Case Look-Up page and Short Calendars By Juris Number or By Court Location .

                                   Periodic changes to terminology that do not affect the status of the case may be made.

                                   This list does not constitute or replace official notice of scheduled court events.

                                   Disclaimer: For civil and family cases statewide, case information can be seen on this website for a period of
                                   time, from one year to a maximum period of ten years, after the disposition date. If the Connecticut Practice
                                   Book Sections 7-10 and 7-11 give a shorter period of time, the case information will be displayed for the
                                   shorter period. Under the Federal Violence Against Women Act of 2005, cases for relief from physical abuse,
                                   foreign protective orders, and motions that would be likely to publicly reveal the identity or location of a
                                   protected party may not be displayed and may be available only at the courts.




                                     Attorneys | Case Look-up | Courts | Directories | EducationalResources | E-Services | FAQ's | Juror Information | News & Updates | Opinions |
                                                                                            Opportunities | Self-Help | Home

                                                                           Common Legal Terms | Contact Us | Site Map | Website Policies

                                                                               Copyright © 2020, State of Connecticut Judicial Branch

                                                                                     Page Created on 10/21/2020 at 1:17:10 PM




2 of 2                                                                                                                                                            10/21/2020, 12:20 PM
Case 3:20-cv-01585-AVC Document 1-1 Filed 10/21/20 Page 4 of 10
Case 3:20-cv-01585-AVC Document 1-1 Filed 10/21/20 Page 5 of 10
Case 3:20-cv-01585-AVC Document 1-1 Filed 10/21/20 Page 6 of 10
Case 3:20-cv-01585-AVC Document 1-1 Filed 10/21/20 Page 7 of 10
Case 3:20-cv-01585-AVC Document 1-1 Filed 10/21/20 Page 8 of 10
Case 3:20-cv-01585-AVC Document 1-1 Filed 10/21/20 Page 9 of 10
Case 3:20-cv-01585-AVC Document 1-1 Filed 10/21/20 Page 10 of 10
